Judgment unanimously affirmed, with costs. Memorandum: Special Term properly vacated the determination of the State Liquor Authority which had denied petitioners’ renewal of their hotel liquor license upon a finding and principal charge that petitioners had permitted gambling on the premises. Prior to the hearings before the Authority, the police had obtained eavesdropping and *835search warrants in connection with these charges of promoting gambling. Thereafter an order was made by the Buffalo City Court suppressing evidence obtained via these warrants. Upon the administrative hearing before the Authority, the background information and evidence obtained by the illegal intercept was introduced. This tainted proof was received over petitioners’ specific objection of illegality and violation of their constitutional rights. We conclude that receipt of this tainted evidence was improper and the proof should have been excluded (Matter of La Penta v. State Liq. Auth., 24 N Y 2d 647, 661-663; CPLR 4506). Unlike Matter of Gonzalez v. State Liq. Auth. (30 N Y 2d 108) the order of suppression antedated the administrative hearing and specific objections to the admissibility of the tainted evidence were preserved for review. (Appeal from judgment of Erie Special Term annulling determination denying license renewal.) Present — Goldman, P. J., Marsh, Gabrielli, Moule and Cardamone, JJ.